Citation Nr: 1760919	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right wrist disability.

2.  Entitlement to a rating higher than 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a  February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned at a March 2017 videoconference hearing.  A transcript of that hearing is of record.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right wrist disability is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran has, at worst, Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

Throughout the period of appeal, the criteria for a rating in excess of 0 percent for hearing loss have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C. § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in June 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the June 2017 VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  On remand, additional treatment records were associated with the file, and a VA examination was conducted in June 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).


Hearing Loss

Service connection for bilateral hearing loss was established by a February 2009 rating decision, which assigned a 0 percent rating, effective September 26, 2008.  The Veteran disagreed with the initial rating assigned.

Ratings of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2017).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a rating using Table VII.  38 C.F.R. § 4.86 (2017).   

At a November 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
20
65
26
LEFT
10
5
30
65
28

The average pure tone threshold was 26 in the right ear and 28 in the left ear.  Maryland CNC word recognition was 96 percent in the right ear and 94 percent in the left ear.  The Veteran reported that he experienced difficulty hearing in the presence of background noise.

At an August 2009 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
25
65
28
LEFT
5
5
45
65
30

The average pure tone threshold was 28 in the right ear and 30 in the left ear.  Maryland CNC word recognition was 98 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran would likely have difficulty understanding conversational speech in noise.  The Veteran would most likely perform best when he could see the face of the person speaking to him.

In an April 2009 statement, the Veteran said that his hearing loss caused him difficulty on a day-to-day basis.  He experienced stress when he did not hear his boss of customers clearly.  In large groups of people with background noise he did not hear others.  

In a May 2009 statement, D.A.C., M.D., stated that the Veteran had severe bilateral sensory neurological hearing loss due to noise exposure from service.  It was noted that the Veteran would ultimately require amplification for hearing.

In an October 2009 letter, the Veteran's spouse stated that the Veteran's hearing loss interfered with communication with her and their children.  The Veteran's hearing loss had put a strain on their marriage.

At a December 2010 VA audiology consult, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
10
25
70
30
LEFT
10
5
50
75
35

The average pure tone threshold was 30 in the right ear and 35 in the left ear.  The examiner felt that the Veteran was not a hearing aid candidate.  The Veteran was very eager for a trial of amplification, and a hearing aid was ordered.  

At an April 2011 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
10
25
70
30
LEFT
10
10
50
75
36

The average pure tone threshold was 30 in the right ear and 36 in the left ear.  Maryland CNC word recognition was 96 percent in the right ear and 94 percent in the left ear.  The examiner stated that the Veteran's history of functional impact was a matter of record.  The examiner further opined that there had been no significant change in the Veteran's hearing since the prior examination.

At a July 2015 VA audiology consult, the Veteran's pure tone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
15
30
60
30
LEFT
15
15
55
65
38

The average pure tone threshold was 30 in the right ear and 38 in the left ear.  

At a March 2017 Board hearing, the Veteran stated that he had been issued two hearing aids.  Although the Veteran was currently retired, at his prior job he had difficulty hearing people on phone calls.  It was hard to hear what people were asking for when there was background noise.  

At a June 2017 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
30
65
33
LEFT
15
20
60
70
41

The average pure tone threshold was 33 in the right ear and 41 in the left ear.  Maryland CNC word recognition was 100 percent in the right ear and 98 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on daily activities.  38 C.F.R. § 4.10 (2017); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran stated that he had difficulty hearing in crowds and with background noise.

Initially, the Board notes that neither ear displays an exceptional pattern of hearing loss by regulation.  Thus, Table VI will be used to determine the appropriate disability rating.  38 C.F.R. § 4.86(a) (2017).  Applying the results for the Veteran's right ear to Table VI shows that he has, at worst, Level I hearing loss, as shown by all of the VA examination results.  Under Table VI, the left ear has, at worst, Level I hearing loss, as shown by all of the VA examination results.  Applying Level I for the right ear and Level I for the left ear results in a 0 percent rating.  38 C.F.R. § 4.85 (2017).

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  However, in this case, a lay opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently rated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percentage rating because such an opinion requires medical expertise and training in evaluating hearing impairment, which he does not possess, and the use of audiometric equipment.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based upon the results from the VA examinations, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2017).  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer the claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  Specifically concerning hearing loss, with regard to functional impairment, including the Veteran's reports of difficulty hearing conversational speech, his speech discrimination abilities have been specifically measured by a VA audiological examination and this functional impairment has thus been taken into account as part of the currently assigned rating.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule takes into account both the average decibel loss and speech discrimination scores for hearing loss.  Therefore, the Veteran's difficulty understanding conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule.

The Board finds no indication that the average industrial impairment from the Veteran's service-connected bilateral hearing loss is in excess of that contemplated by the assigned ratings.  Accordingly, the Board finds that referral of this case for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating higher than 0 percent for bilateral hearing loss is denied.


REMAND

An April 2017 rating decision found that new and material evidence had not been submitted to reopen a claim for service connection for a right wrist disability.  The Veteran was notified of that decision in May 2017 and submitted a June 2017 notice of disagreement.  No statement of the case has been issued.

Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right wrist disability.  Notify the Veteran that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


